NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                             JUN 26 2015

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10647

               Plaintiff - Appellee,             D.C. No. 3:12-cr-00557-SI-1

 v.
                                                 MEMORANDUM*
ANTHONY DECUIR,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Susan Illston, Senior District Judge, Presiding

                              Submitted June 23, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Anthony Decuir appeals from the district court’s judgment and challenges

his guilty-plea conviction and 120-month sentence for possession with intent to

distribute and distribution of crack cocaine, in violation of 21 U.S.C. § 841(a)(1).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Decuir’s counsel has filed a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Decuir the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2